To compel respondent to issue to relator a certificate of purchase of a city lot in Lansing, which was purchased by him at a sale of the same as forfeited school lands.
.Denied, with costs, July 12, 1870.
Respondent insisted that under the law then in force the *1069purchaser whose rights were forfeited was entitled to a year’s redemption and that the certificate of purchase could not issue to relator until the year had expired.
The relator, on the other hand, insisted that the statute which purports to give the right of redemption, for various reasons, is unconstitutional and void.